Citation Nr: 1445384	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-02 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from February 1968 to August 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 decision from the VA Pension Management Center located at the regional office (RO) in St. Paul, Minnesota.  Original jurisdiction over the claims file has remained with the RO in Reno, Nevada.  The Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    


FINDINGS OF FACT

1.  The Veteran died in October 2009.

2.  The immediate cause of death listed on the death certificate was cardiac arrest due to, or as a consequence of, ventricular arrhythmia, due to, or a consequence of, obstructive sleep apnea, and with significant contributing disorders of congestive heart failure and diabetes mellitus type II.

3.  At the time of his death, the Veteran was not in receipt of service connection for any disability.

4.  The Veteran did not have confirmed duty or visitation in the Republic of Vietnam during the Vietnam era and is not shown to have been exposed to Agent Orange in service.

5.  Symptoms of diabetes mellitus type II or cardiovascular disease were not chronic in service, were not continuous since service, and were not shown to a compensable disagree within one year of service.  

6.  Cardiac arrest, ventricular arrhythmia, sleep apnea, congestive heart failure, and diabetes mellitus type II first manifested many years after service separation and the Veteran's cause of death is not casually or etiologically related to a disease, injury, or event in service.

7.  The Veteran was never a prisoner of war and was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2013).

2.  The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).      

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, when adjudicating a claim for DIC (to include service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general,             38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  

With respect to the claim of entitlement to DIC under 38 U.S.C.A. § 1318, it is the law, and not the facts, that is dispositive of the appeal; therefore, the duties to notify and assist imposed by VCAA are not applicable to that claim.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

With respect to the claim for service connection for cause of death, the appellant was provided notice in April 2010, prior to the initial adjudication of the claim in July 2010.  She was notified of the evidence not of record that was necessary to substantiate the claim as well as VA and his respective duties for obtaining evidence.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that the claims are being denied; hence, no rating or effective date will be assigned.  Dingess/Hartman, 19 Vet. App. 473.  The April 2010 notice letter fully complied with the Hupp notice requirements by explaining the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, as well as the evidence and information required to substantiate a DIC claim based on a previously service-connected disability.  Since the Veteran was not service-connected for any conditions at the time of his death, the notice letter did not list any service-connected disabilities.  Thus, the Board concludes that VA satisfied its duties to notify the appellant.     

VA satisfied its duty to assist the appellant in the development of the claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, a copy of the Veteran's death certificate, and lay statements.  

With respect to the DIC claim, VA must provide an examination when there is (a) competent evidence of a current disability that (b) may be associated with service, but (c) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A.		 § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  

No medical opinion has been obtained with regard for the appellant's DIC claim; however, the Board finds that a VA examination is not necessary to decide the claim.  In this case, the Veteran died of cardiac arrest due to, or as a consequence of, ventricular arrhythmia, due to, or a consequence of, obstructive sleep apnea, and with significant contributing disorders of congestive heart failure and diabetes mellitus type II.  The available service treatment records are absent of any complaints, findings, or treatment for problems involving the above noted conditions and the post-service medical evidence shows that the onset of diabetes mellitus type II, obstructive sleep apnea, and cardiovascular disease manifested many years after service separation.  

Absent some evidence of a recognizable in-service injury, disease, or event to which a competent medical opinion could relate the claimed cause of death, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current DIC claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R.	 § 3.159(d); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Therefore, any opinion purporting to relate the Veteran's cardiac arrest, ventricular arrhythmia, obstructive sleep apnea, diabetes mellitus type II, or congestive heart failure to service would be of no probative value and could not substantiate the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5103A(a).  

The appellant was offered the opportunity to testify at a hearing before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for Cause of Death

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312; Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the causes of the Veteran's death including cardiac arrest, ventricular arrhythmia, obstructive sleep apnea, congestive heart failure, and diabetes mellitus type II.  Diabetes mellitus and cardiovascular-renal disease are listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.

For a chronic disease such as diabetes mellitus and cardiovascular disease, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R.		 § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including diabetes mellitus and cardiovascular-renal disease, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975;	 (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R.   §§ 3.307(a)(6), 3.309(e).  

The appellant, the Veteran's surviving spouse, seeks service connection for the cause of the Veteran's death.  Specifically, the appellant asserts that the Veteran was exposed to herbicide agents, specifically Agent Orange, during service, which caused the Veteran's death.  See February 2012 substantive appeal (VA Form 9).

First, the evidence of record reflects that the Veteran died in October 2009.  The cause of death was listed as cardiac arrest, due to, or as a consequence of, ventricular arrhythmia, due to, or a consequence of, obstructive sleep apnea, and with significant contributing disorders of congestive heart failure and diabetes mellitus type II.  See October 2009 death certificate.  The Veteran was not in receipt of service connection for any disease or injury at the time of his death; thus, a service-connected disability was not the cause of the Veteran's death.  The Board must also consider, however, whether the Veteran's cause of death was related to any disease, injury, or other incident of service.  

After reviewing all the evidence, including the appellant's statements asserting that the Veteran had service in Vietnam and exposure to herbicides in service, the Board finds that the weight of the evidence demonstrates that the Veteran does not have confirmed duty or visitation in the Republic of Vietnam, nor does he have confirmed exposure to an herbicide agent outside of Vietnam.

Diabetes mellitus and coronary artery disease are enumerated as diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  In this case, the Veteran was not actually stationed in the Republic of Vietnam at any time during his active service nor does the appellant contend otherwise.  The Veteran's DD Form 214 lists no foreign or sea service during the Veteran's period of active duty.  The Veteran's service treatment records also do not reflect any service in the Republic of Vietnam.  The Board finds that the evidentiary record does not support the appellant's allegation of herbicide or other chemical exposure during service.

While no presumption of herbicide exposure has been satisfied, the appellant is nevertheless entitled to show that the Veteran was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Other than the February 2012 lay statement, the appellant has not submitted any other evidence regarding the Veteran's claimed herbicide exposure in service. Service treatment and service personnel records do not show that the Veteran had any exposure to herbicides.  Further, in Bardwell, 24 Vet. App. 36, the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to herbicides other than the appellant's assertions and she does not allege that she observed the Veteran being exposed to herbicides.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Board finds that the weight of the evidence does not support the contention that the Veteran was exposed to tactical herbicides or commercial herbicides with tactical properties during service.   

However, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the causes of the Veteran's death were not incurred in service, may not be presumed to be incurred therein, and that the cause of the Veteran's death was not otherwise causally or etiologically related to active service.

To the extent that the Veteran's death was caused by cardiovascular disease and diabetes mellitus (chronic diseases under 38 C.F.R. § 3.309(a)), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  There has been no indication that symptoms of cardiovascular disease or diabetes mellitus were chronic in service, were continuous since service, or were shown to a compensable degree within one year of service.  Service treatment records do not indicate any in-service treatment for cardiovascular disease or diabetes mellitus.  At the July 1969 service separation, the Veteran's chest, heart, vascular system, and endocrine system were found to be clinically normal.  On an associated report of medical history, the Veteran reported being in "perfect condition" and denied shortness of breath, pain or pressure in the chest, high or low blood pressure, and palpitations/pounding heart.

The first recorded symptomatology related to cardiovascular disease is found in 2000, approximated 31 years after service separation.  See November 2006 VA examination report.  The first recorded symptomatology related to diabetes mellitus is found in July 2006, approximately 37 years after service separation.  See July 2006 VA treatment record.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, the appellant has not alleged that the Veteran experienced symptoms of cardiovascular disease or diabetes mellitus during service, continuous symptoms since service, or symptoms to a compensable degree within one year of service.  Based on the above, the Board finds the criteria for presumptive service connection under 38 C.F.R.	 §§ 3.303(b), 3.307, and 3.309 have not been met; therefore, the claim, under a presumptive basis, must be denied.

The Board further finds that the weight of the competent evidence demonstrates that the cause of the Veteran's death is not otherwise related to active service.  The appellant has provided no medical opinion evidence linking the Veteran's death to service and does not allege that any such medical opinion evidence exists.  

As discussed above, the causes of the Veteran's death are cardiac arrest, due to, or as a consequence of, ventricular arrhythmia, due to, or a consequence of, obstructive sleep apnea, and with significant contributing disorders of congestive heart failure and diabetes mellitus type II.  However, the evidence does not support a finding that the Veteran experienced an in-service injury or illness.  Service treatment records do not reflect any instance of cardiac arrest, ventricular arrhythmia, obstructive sleep apnea, congestive heart failure, or diabetes mellitus and the evidence of record shows that the Veteran first had treatment for cardiovascular disease in 2000, obstructive sleep apnea in March 2005, and diabetes mellitus in July 2006, all more than three decades after service separation.  The November 2006 VA examination report notes that the Veteran's coronary artery disease (a cardiovascular disease) is at least as likely as not due to diabetes mellitus because of multiple risk factors, including obesity, smoking, and lack of exercise.  Moreover, the record is negative for any medical or lay evidence even suggesting that the Veteran's death is linked to his service by any means other than through herbicide exposure.  Since the Board has already concluded that the Veteran was not exposed to herbicides in service, the evidence does not support a finding that the Veteran's death was caused by active service.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the causes of the Veteran's death were not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102

DIC under 38 U.S.C.A. § 1318

VA pays DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service-connected disability that was rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) if the disability was rated by the VA as totally disabling continuously since a veteran's release from active duty and for at least five years immediately preceding death; or (3) if the veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A.              § 1318(b).

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" means that at the time of death, the veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran otherwise was entitled to continued payment based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.

The Board find that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met.  The service records do not reflect that the Veteran was a POW.  Further, as apparent from the date of death and the fact that the Veteran was not service connected for any, the Veteran was not rated 100 percent disabled for the five years immediately following service separation.  

Finally, the Veteran was not rated 100 percent disabled for the 10-year period immediately preceding his death.  The Veteran had never filed a claim for service connection prior to his death and did not have any claims for compensation pending at the date of his death; therefore, it is not legally possible to establish a 100 percent rating for a 10 year period to meet the eligibility requirement for DIC 38 U.S.C.A.	 § 1318.  For these reasons, DIC under 38 U.S.C.A. § 1318 is precluded.  Per application of Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), the Board need not review whether there is any disorder of record for which service connection could have been established and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22.

As the evidence shows the Veteran (i) was not continuously rated totally disabled during the 10 years preceding his death, (ii) did not die within five years of discharge from active duty, or (iii) was not a former prisoner of war, the criteria for DIC pursuant to 38 U.S.C.A. § 1318 have not been met; therefore, the appellant's claim for compensation under 38 U.S.C.A. § 1318 is without legal merit.  As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

DIC based on service connection for the cause of the Veteran's death is denied.

The appeal for DIC under 38 U.S.C.A. § 1318, being without legal merit, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


